Citation Nr: 9904481	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 5, 
1994, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in July 1998 which denied the claimed benefits.  

Previously developed for appellate consideration was the 
issue relating to a greater rating for PTSD, for which 
service connection had been granted by a rating decision in 
March 1997.  However, the July 1998 rating decision increased 
the rating for PTSD to 100 percent, effective from October 5, 
1994.  The veteran's claim in this regard has been fully 
satisfied and that issue is no longer before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993); Hamilton v. Derwinski, 
4 Vet. App. 528 (1993).  


REMAND

The veteran's attorney, in a letter received in December 
1998, appeared to express an interest in the veteran having 
an opportunity to present testimony at a personal hearing 
before the Board at the RO in Boston.  In February 1999, both 
the veteran and her attorney wrote that they definitely 
desired a hearing before the Board at the RO.  In order to 
afford the veteran every procedural opportunity to present 
evidence and argument in support of her claim, the case must 
be returned to the RO so that such a hearing can be 
scheduled.  

Therefore, this case is REMANDED to the RO for the following 
additional action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO (Travel Board hearing).  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -


